Citation Nr: 0212981	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942, and from March 1945 to March 1956.  The 
veteran was held as a prisoner of war of the Japanese 
Government from April 1942 to September 1942.  He died in 
January 1997.  The appellant is his surviving spouse.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a December 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO).  In a November 2000 decision, the Board remanded this 
matter to the RO for further development of the record 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  The requested 
development has been completed and the claim has now been 
returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  The veteran died in January 1997; the veteran's death 
certificate notes the immediate cause of death as 
cerebrovascular hemorrhage, cerebral thrombosis.

2.  At the time of his death, the veteran was service-
connected for ischemic heart disease and malnutrition.  

3.  The veteran's service-connected ischemic heart disease 
and malnutrition did not cause the veteran's death, 
contribute substantially or materially to death, or hasten or 
aggravate any cause of death.  

4.  Cerebrovascular accident, cerebral thrombosis, was not 
present during active military service or for many years 
thereafter and was not caused by any incident of active 
military service.  



CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA of 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as private treatment records and 
a VA medical opinion.  Significantly, all private treatment 
records identified by the appellant have been obtained and 
associated with the claims folder and no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  In a December 2000 letter, the RO 
informed the appellant of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
appellant of what evidence was needed from her and where to 
send such information.  Thus, the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under these circumstances, no 
further action is necessary to assist the appellant with her 
claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the appellant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Background

A review of the record reflects that upon separation 
examination dated in March 1946, the veteran's systems were 
clinically evaluated as normal.  The veteran's blood pressure 
was noted as 120 systolic and 60 diastolic.  

An October 1983 statement from a private medical physician 
indicating an impression of a cerebrovascular accident 
secondary to cerebral thrombosis with paralysis of the right 
upper and lower extremities, stress, and peptic ulcer, 
bleeding.  The veteran's symptoms were noted to be of one-
year duration with epigastric pain beginning one week prior 
to consultation.  

A March 1984 statement from a private physician states that 
the veteran was absolutely bedridden.  A November 1987 
private medical statement demonstrates that the veteran was 
bedridden, unable to talk, and unable to move his right upper 
and lower extremities due to a stroke secondary to severe 
hypertension suffered sometime in August 1982.  It was also 
stated that the veteran was a known hypertensive since his 
active military service.  An additional November 1987 private 
medical statement from the same physician states that the 
veteran was afflicted with malaria, beriberi, heart disease, 
and malnutrition during his active service and while a 
prisoner of war.  

Upon VA neurological examination dated in July 1988, an 
impression of cerebral infarction on the left secondary to 
thrombosis, middle cerebral aneurysm, was noted.  Further VA 
examination dated in August 1988 reflects findings of urinary 
tract infection, hemorrhoids, minimal irregular infiltrates 
of the right mid lung area, atherosclerotic heart disease, 
and hypertension.  

A private medical certificate dated in October 1995 
demonstrates diagnoses of atherosclerotic vascular disease 
and status post cerebrovascular accident (1982).  A separate 
private medical statement dated in October 1995 indicates 
that the veteran had been under follow-up home service 
treatment from 1982 to the present.  

A private echocardiogram report received in March 1996 
demonstrates concentric left ventricular hypertrophy with 
adequate wall motion and contractility with evidence of 
diastolic dysfunction, normal left and right atrial and right 
ventricular dimensions, thickened mitral valve leaflets and 
chordae, mitral annulus calcification, thickened right aortic 
and non-coronary cusps with moderate calcification at the 
margin of non-coronary cusp without restriction of motion, 
aortic annulus calcification, structurally normal tricuspid 
and pulmonic valves with good opening and closing motion, 
normal main pulmonary artery and aortic root dimensions, 
calcified anterior and posterior aortic walls, and no 
pericardial effusion.  

Upon VA systemic evaluation dated in January 1996, the 
veteran was noted to have right-sided hemiplegia with 
contracture and contracture of the right upper and lower 
extremities with atrophy.  The examiner noted a diagnosis of 
status post cerebrovascular accident with right hemiplegia 
and secondary contractures and muscle atrophy.  The examiner 
noted there was no dysentery, beriberi, or pellagra.  

VA mental and post-traumatic stress disorder examination 
reports dated in January 1996 demonstrate findings of 
vascular dementia, no anxiety neurosis, and no post-traumatic 
stress disorder.  Upon VA intestinal examination dated in 
January 1996, mild malnutrition was noted as secondary to 
poor intake.  Amoebiasis was also noted.  

Upon VA examination of the heart dated in January 1996, the 
veteran complained of recurrent vague chest discomfort since 
1982.  Physical examination revealed normal S1 and S2, 
regular rhythm, and no murmurs.  An electrocardiograph was 
conducted and showed left ventricular hypertrophy.  A 
diagnosis of arteriosclerotic heart disease, cardiomegaly, 
not in failure, status post cerebrovascular accident, was 
noted. 

In a June 1996 rating action, the RO granted service 
connection for ischemic heart disease, evaluated as 30 
percent disabling, and for malnutrition, evaluated as 10 
percent disabling.  The RO denied service connection for 
atherosclerosis and for vascular dementia.  

The veteran died in January 1997.  The immediate cause of 
death was noted as cerebrovascular hemorrhage, cerebral 
thrombosis.  

A January 1997 private medical statement indicates that the 
veteran had been treated at home for 15 years for a 
cerebrovascular hemorrhage secondary to cerebral thrombosis.  
A separate private medical statement dated in January 1997 
and signed by the same physician reflects a diagnosis of 
cerebrovascular accident secondary to cerebral thrombosis.  A 
June 1997 private medical statement indicates that the 
veteran had been under the physician's care at home for 15 
years with a chief complaint of paralysis of the right upper 
and lower extremities.  It was noted the veteran was unable 
to walk, but was cooperative and coherent.  The physician 
stated the veteran was unable to recover from his illness and 
expired in January 1997.  

A February 2001 statement from a private physician 
essentially reiterates what was stated in the June 1997 
private medical statement and notes that the veteran's 
symptoms showed no improvement during the physician's care 
and treatment.  

A March 2002 VA medical opinion reflects that the claims 
folder was reviewed.  The examiner noted that the veteran's 
discharge physical examination in 1946 showed normal a blood 
pressure reading of 120 over 60.  The examiner noted that a 
cerebrovascular accident secondary to thrombosis with 
residual right-sided weakness was appreciated upon VA 
examinations in 1988 and 1996.  He also noted that 
atherosclerosis of the fundi was seen in 1988 and cardiac 
findings in 1996 showed the presence of left ventricular 
hypertrophy.  The examiner noted that the pathology of 
atherosclerosis involved hardening of the medium sized 
arteries such as the cerebral, carotid, and coronary vessels.  
This accounted for myocardial ischemia, strokes, and 
peripheral vascular diseases.  Ischemia and cerebrovascular 
accident could occur simultaneously or sequentially but their 
presence was not dependent on each other.  The examiner 
stated that one could have ischemic heart disease and not 
develop a cerebrovascular accident and vice versa.  He noted 
that a cerebrovascular accident could result from ischemic 
heart disease if the former was secondary to embolism from an 
intracardiac thrombus.  However, there was no proof that that 
was true in this case and the diagnosis was cerebrovascular 
accident secondary to thrombosis and not embolism.  The 
examiner opined that based upon the aforementioned 
discussion, it was clear that the cerebrovascular accident 
did not have its onset in service.  The service-connected 
ischemic heart disease is not a pre-requisite to the 
development of a cerebrovascular accident.  The examiner 
further stated that there was no evidence of hemodynamic 
compromise in the last VA examination dated in 1996 therefore 
negating the possibility that the veteran's ischemic heart 
disease contributed substantially to his demise.


Legal Criteria

Pertinent laws and regulations provide that basic entitlement 
to disability compensation may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §  1110 (West 1991 & Supp. 2002).  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if it is determined that the veteran 
was in a climatic conditions consistent with the occurrence 
of frostbite), post-traumatic arthritis, irritable bowel 
syndrome, peptic ulcer disease, and peripheral neuropathy 
except where directly related to infectious causes.  For 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who experienced localized edema during captivity.  See 
38 C.F.R. § 3.309(c) (2001). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.


Analysis

Following a full and thorough consideration of the evidence 
of record, the Board concludes that entitlement to service 
connection for the cause of the veteran's death is not 
warranted.  

The veteran's death certificate notes the immediate cause of 
death as cerebrovascular hemorrhage, cerebral thrombosis.  At 
the time of his death, the veteran was service-connected for 
ischemic heart disease and malnutrition.  However, the 
medical evidence does not demonstrate that these disabilities 
caused the veteran's death or contributed substantially or 
materially to cause his death.  The March 2002 VA medical 
opinion states that ischemic heart disease is not a 
prerequisite to the development of a cerebrovascular 
accident.  It was noted that cerebrovascular accident could 
result from ischemic heart disease if the former was 
secondary to embolism from an intracardiac thrombus.  
However, there was no proof of that here as the private 
medical evidence notes a diagnosis of cerebrovascular 
accident secondary to thrombosis and not embolism.  The 
opinion further notes that because there was no evidence of 
hemodynamic compromise in the 1996 VA examination report, the 
possibility that the veteran's ischemic heart disease 
contributed to his demise was negated. 

The Board has reviewed the private medical evidence submitted 
by the appellant in support of her claim; however, that 
evidence provides no bases upon which to find a causal 
connection between the cause of the veteran's death and his 
service-connected disabilities or any other incident of 
military service.  The Board recognizes that a November 1987 
private medical statement notes that the veteran had been a 
known hypertensive since active military service.  However, 
that statement conflicts with the veteran's service medical 
records, which demonstrate a normal blood pressure reading 
upon discharge from service in 1946.  Furthermore, the 
private medical statement does not provide any bases for that 
statement or indicate whether the private physician had 
actually treated the veteran since his discharge from service 
or reviewed medical records from that time period.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has found that it is appropriate for the Board to 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).  Thus, for the 
aforementioned reasons, the Board considers the November 1987 
private medical statement to be of little weight and 
credibility.  

Furthermore, the veteran's service medical records are silent 
for any treatment or diagnoses related to a cerebrovascular 
accident.  Likewise, the post-service medical records are 
silent for any treatment or diagnoses related to a 
cerebrovascular accident until 1982, more than thirty-five 
years after the veteran's discharge from service.  The March 
2002 VA examiner also opined that it was clear that the 
veteran's cerebrovascular accident did not have its onset in 
service.  Thus, the medical evidence of record does not 
demonstrate or in any way suggest that any disability 
incurred in or aggravated by active military service caused 
the veteran's death or contributed substantially or 
materially to cause the veteran's death.  

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board further finds that a remand for an additional medical 
examination or opinion is not warranted as a medical opinion 
has already been obtained and the record does not demonstrate 
any association between the cause of the veteran's death and 
any incident of military service or any service-connected 
disability.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert v. Derwinski, 1 Vet. App. at 53 
(1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

